Name: COMMISSION REGULATION (EC) No 908/95 of 25 April 1995 determining the extent to which applications lodged in April 1995 for import licences for fresh, chilled or frozen beef and transformed products under the import arrangements provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  animal product;  trade policy;  tariff policy;  European construction
 Date Published: nan

 26. 4. 95 [ EN | Official Journal of the European Communities No L 93/ 15 COMMISSION REGULATION (EC) No 908/95 of 25 April 1995 determining the extent to which applications lodged in April 1995 for import licences for fresh, chilled or frozen beef and transformed products under the import arrangements provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1390/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the applica ­ tion of the import arrangements for fresh, chilled or frozen beef provided for in the European Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Interim Agreements with the former Czech and Slovak Federal Republic ('), amended by Regulation (EC) No 468/95 (2), and in parti ­ cular Article 3 (4) thereof, Whereas Article 1 (1 ) and (2) of Regulation (EC) No 1390/94 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary, the Czech Republic and the Slovak Republic and transformed products origi ­ nating in Poland, which may be imported under special conditions in respect of the period 1 April to 30 June 1995 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 April to 30 June 1995 under the import arrangements referred to in Regulation (EC) No 1390/94. Article 2 This Regulation shall enter into force on 26 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 152, 18 . 6. 1994, p. 20. 0 OJ No L 48 , 3. 3 . 1995, p. 4.